Exhibit 10.1

AMENDMENT NO. 5 TO

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of December 11, 2019, is entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, each Lender set forth on Schedule A hereto under the heading
“Fifth Amendment Effective Date Incremental Lender” (each, a “Fifth Amendment
Effective Date Incremental Lender” and, collectively, the “Fifth Amendment
Effective Date Incremental Lenders”), the other Lenders party to the Agreement
(as defined below) all of which are also parties hereto (such Lenders,
collectively, with the Fifth Amendment Effective Date Incremental Lenders, “All
Lenders”), and Cantor Fitzgerald Securities, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Third Amended and Restated Credit and
Security Agreement dated as of September 26, 2018, entered into among the
Borrower, the Guarantors party thereto, the Lenders party thereto and Agent (as
amended, modified, supplemented and in effect immediately prior to the
effectiveness of this Amendment, the “Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Agreement (as amended by this Amendment);

WHEREAS, the Borrower has requested that the Fifth Amendment Effective Date
Incremental Lenders issue the Fifth Amendment Effective Date Advance Commitments
(as defined below) and provide the Fifth Amendment Effective Date Advances (as
defined below) to the Borrower, in each case, on the Fifth Amendment Effective
Date (as defined below);

WHEREAS, the Borrower has requested that the Fifth Amendment Additional Advance
Lenders (as defined below) issue the Fifth Amendment Additional Commitments (as
defined below) and provide the Fifth Amendment Additional Advances (as defined
below) to the Borrower in each case, on and as of the Fifth Amendment Additional
Advance Date (as defined below);

WHEREAS, the Fifth Amendment Effective Date Incremental Lenders have agreed to
issue the Fifth Amendment Effective Date Advance Commitments and to provide the
Fifth Amendment Effective Date Advances to the Borrower on the Fifth Amendment
Effective Date, in each case, subject to the terms and conditions set forth in
the Agreement, as amended by this Amendment;

WHEREAS, the Fifth Amendment Additional Advance Lenders, in their sole and
absolute discretion (and without any obligation to do so), may agree on the
Fifth Amendment Additional Advance Date to issue the Fifth Amendment Additional
Advances to the Borrower on the Fifth Amendment Additional Advance Date, in each
case, subject to the terms and conditions set forth in the Agreement, as amended
by this Amendment;

WHEREAS, the Borrower has requested that All Lenders (i) consent to the Borrower
incurring the Fifth Amendment Effective Date Advance Commitments and the Fifth
Amendment Effective Date Advances on the Fifth Amendment Effective Date,
(ii) consent to the Borrower incurring the Fifth Amendment Additional
Commitments and the Fifth Amendment Additional Advances on the Fifth Amendment
Additional Advance Date, (iii) consent to the Fifth Amendment Effective Date
Incremental Lenders issuing the Fifth Amendment Effective Date Advance
Commitments and providing the Fifth Amendment Effective Date Advances to the
Borrower on the Fifth Amendment Effective Date, (iv) consent to the Fifth
Amendment Additional Advance Lenders issuing the Fifth Amendment Additional
Commitments and providing the Fifth Amendment Additional Advances to the
Borrower on the Fifth Amendment Additional Advance Date, and (v) agree to amend
the Agreement to effect the changes thereto described in this Amendment; and

WHEREAS, All Lenders have agreed to (i) consent to the Borrower incurring the
Fifth Amendment Effective Date Advance Commitments and the Fifth Amendment
Effective Date Advances on the Fifth Amendment Date, (ii) consent to the
Borrower incurring the Fifth Amendment Additional Commitments and



--------------------------------------------------------------------------------

the Fifth Amendment Additional Advances on the Fifth Amendment Additional
Advance Date, (iii) consent to the Fifth Amendment Effective Date Incremental
Lenders issuing the Fifth Amendment Effective Date Advance Commitments and
providing the Fifth Amendment Effective Date Advances to the Borrower on the
Fifth Amendment Effective Date, (iv) consent to the Fifth Amendment Additional
Advance Lenders issuing the Fifth Amendment Additional Commitments and providing
the Fifth Amendment Additional Advances to the Borrower on the Fifth Amendment
Additional Advance Date, and (v) amend the Agreement to effect the changes
thereto described in this Amendment, in each case, subject to the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Fifth Amendment Effective Date Advance Commitment Request.

Notwithstanding anything in the Agreement to the contrary, by delivering its
signature hereto:

(i) the Borrower hereby requests the issuance of the Fifth Amendment Effective
Date Advance Commitments from the Fifth Amendment Effective Date Incremental
Lenders in an aggregate principal amount of $5,000,000; and

(ii) each of the Fifth Amendment Effective Date Incremental Lenders hereby
agrees to issue their respective Fifth Amendment Effective Date Advance
Commitments to the Borrower pursuant to the terms and conditions hereof.

2. I. Fifth Amendment Effective Date Advance Commitments and Fifth Amendment
Effective Date Advances.

a) Notwithstanding anything in the Agreement to the contrary, subject to the
occurrence of the Fifth Amendment Effective Date, each Fifth Amendment Effective
Date Incremental Lender agrees, severally and not jointly, to make an Advance
(each, a “Fifth Amendment Effective Date Advance” and, collectively, the “Fifth
Amendment Effective Date Advances”) to the Borrower in an aggregate principal
amount equal to the amount set forth opposite such Fifth Amendment Effective
Date Incremental Lender’s name on Schedule A hereto (such amount for such Fifth
Amendment Effective Date Incremental Lender, its “Fifth Amendment Effective Date
Advance Commitment” and all such amounts for all the Fifth Amendment Effective
Date Incremental Lenders, collectively, the “Fifth Amendment Effective Date
Advance Commitments”, on the terms set forth herein and in the Agreement, as
amended hereby, subject to the conditions set forth herein.

b) The Fifth Amendment Effective Date Advances shall be deemed to be “Advances”
as defined in the Agreement (as amended hereby) for all purposes of the Loan
Documents having terms and provisions identical to those applicable to the
Advances outstanding on the date hereof immediately prior to the Fifth Amendment
Effective Date, except as otherwise set forth in this Amendment. For the
avoidance of all doubt: (i) the Maturity Date for the Fifth Amendment Effective
Date Advances shall be the Maturity Date applicable to all Advances outstanding
on the date hereof immediately prior to the Fifth Amendment Effective Date; and
(ii) the Fifth Amendment Effective Date Advances shall bear interest at the
Interest Rate(as defined in the Agreement as in effect on the date hereof
immediately prior to the Fifth Amendment Effective Date).

c) The parties hereto intend that the Fifth Amendment Effective Date Advances
shall be remitted to Borrower as a single advance on the Fifth Amendment
Effective Date. All payments and prepayments with respect to the Fifth Amendment
Effective Date Advances shall be applied as provided in Section 2.4(e) of the
Agreement. Amounts repaid or prepaid in respect of the Fifth Amendment Effective
Date Advances may not be reborrowed. The Fifth Amendment Effective Date Advance
Commitment of each Fifth Amendment Effective Date Incremental Lender shall
terminate automatically upon the funding of such Lender’s respective Fifth
Amendment Effective Date Advance on the Fifth Amendment Effective Date.

II. Fifth Amendment Additional Commitments and Fifth Amendment Additional

 

2



--------------------------------------------------------------------------------

Advances.

a) At any time after the Fifth Amendment Effective Date, the Borrower may
request the issuance of the Fifth Amendment Additional Commitments from the
Fifth Amendment Effective Date Incremental Lenders in an aggregate principal
amount of up to $5,000,000. Upon receipt of such request, each Fifth Amendment
Effective Date Incremental Lender may, in its sole and absolute discretion (and
without any obligation to do so), accept such request (each such accepting Fifth
Amendment Effective Date Incremental Lender, a “Fifth Amendment Additional
Advance Lender”) and agree to issue its pro rata share (based on its Fifth
Amendment Effective Date Advance Commitments as a portion of the aggregate Fifth
Amendment Effective Date Advance Commitments) of the requested Fifth Amendment
Additional Commitments (or such other portion of such Fifth Amendment Additional
Commitments as the Fifth Amendment Additional Advance Lenders and the Borrower
shall agree) (such amount, such Fifth Amendment Additional Advance Lender’s
“Fifth Amendment Additional Commitment” and all such amounts for all Fifth
Amendment Additional Advance Lenders, collectively, the “Fifth Amendment
Additional Commitments”).

b) Notwithstanding anything in the Agreement to the contrary, by agreeing to
become a Fifth Amendment Additional Advance Lender, each Fifth Amendment
Additional Advance Lender shall agree, subject to the occurrence of the Fifth
Amendment Additional Advance Date, severally and not jointly, to make an Advance
(each, a “Fifth Amendment Additional Advance” and, collectively, the “Fifth
Amendment Additional Advances”) to the Borrower in an aggregate principal amount
equal to such Fifth Amendment Additional Advance Lender’s Fifth Amendment
Additional Commitment, on the terms set forth herein and in the Agreement, as
amended hereby, subject to the conditions set forth herein.

c) The “Fifth Amendment Additional Advance Date” shall occur on the first date
that each of the following conditions are satisfied or waived by the Fifth
Amendment Additional Advance Lenders:

i) the Fifth Amendment Additional Advance Lenders shall have agreed in writing
to issue all or a portion of the requested Fifth Amendment Additional
Commitments in accordance with the terms of this Amendment;

ii) the Agent shall have received a Fifth Amendment Additional Advance Request
no later than 11:00 a.m. (New York City time) one Business Day prior to the
requested date of the borrowing of the Fifth Amendment Additional Advance Date;

iii) each of the conditions set forth in clauses a) – c), e), f) and m) of
Section 4 of this Amendment;

iv) the Forbearance Agreement (as defined below) shall be in full force and
effect, and no Termination Event (as defined therein) shall have occurred
thereunder (it being agreed that the Agent may assume the Forbearance Agreement
is in full force and effect unless it has received written notice to the
contrary from the Supermajority Lenders), or all Existing Defaults (as defined
in the Forbearance Agreement) and Potential Defaults (as defined in the
Forbearance Agreement) shall have been permanently waived in accordance with the
terms and provisions of the Agreement;

v) pursuant to and in accordance with the Warrant Agreement (as defined below),
to the maximum extent not prohibited by applicable laws, rules, and regulations
(including all applicable Nasdaq Listing Rules), Parent shall have issued to
each Fifth Amendment Additional Advance Lender its pro rata share (based on such
Fifth Amendment Additional Advance Lender’s Fifth Amendment Additional
Commitments as a portion of the aggregate Fifth Amendment Additional
Commitments) of an aggregate amount of Fifth Amendment Warrants equal to the
lesser of (x) the maximum number of Fifth Amendment Warrants permitted to be
issued to the Fifth Amendment Additional Advance Lenders under applicable laws,
rules, and regulations (including all applicable Nasdaq Listing Rules), and
(y) the number of Fifth Amendment Warrants sufficient to cause the Fifth
Amendment Additional Warrants Issuance Date to occur (it being agreed that such
Warrants (as defined in the Series F Warrant Agreement) shall be delivered
directly by Parent to each Fifth

 

3



--------------------------------------------------------------------------------

Amendment Additional Advance Lender and the Agent may assume each Fifth
Amendment Effective Date Additional Advance Lender has received such Warrants
(as defined in the Series F Warrant Agreement) unless it has received written
notice to the contrary from such Fifth Amendment Effective Date Additional
Advance Lender);

vi) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Agreement and in the other Loan Documents
shall be true and correct in all material respects (except as affected or
impacted by the Ongoing Material Events, as defined below) and except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of the Fifth Amendment Additional Advance Date
(before and after giving effect to making the Fifth Amendment Additional
Advances), as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct as of
such earlier date);

vii) no Default or Event of Default (other than the Existing Defaults (as
defined in the Forbearance Agreement and the Potential Defaults (as defined in
the Forbearance Agreement)) shall have occurred and be continuing on the Fifth
Amendment Additional Advance Date, nor shall either result from the making
thereof;

viii) after giving effect to the making of the Fifth Amendment Additional
Advances, the aggregate amount of all outstanding Advances under the Agreement
(excluding any Protective Advances) shall not exceed the Maximum Amount;

ix) the Agent and the Lenders shall have received a legal opinion from counsel
to the Borrower in form and substance reasonably satisfactory to the Fifth
Amendment Additional Advance Lenders;

x) the Agent and the Lenders shall have received an officer’s certificate from
an Authorized Person of Borrower, in form and substance reasonably satisfactory
to the Fifth Amendment Additional Advance Lenders affirming that the conditions
precedent in the foregoing sub-clauses (vi), (vii) and (viii) have been
satisfied; and

xi) the Borrower shall have paid all costs and expenses of the Agent and Lenders
(i) incurred by or on behalf of the Agent or Fifth Amendment Additional Advance
Lenders (including reasonable attorneys’ fees and expenses) arising under or in
connection with the preparation, execution and delivery of this Amendment or the
other deliverables contemplated by this Section 2(II), and (ii) invoiced and
outstanding on the Fifth Amendment Additional Advance Date.

d) The Fifth Amendment Additional Advances shall be deemed to be “Advances” as
defined in the Agreement (as amended hereby) for all purposes of the Loan
Documents having terms and provisions identical to those applicable to the
Advances outstanding immediately prior to the Fifth Amendment Additional Advance
Date, except as otherwise set forth in this Amendment. For the avoidance of all
doubt: (i) the Maturity Date for the Fifth Amendment Additional Advances shall
be the Maturity Date applicable to all Advances outstanding immediately prior to
the Fifth Amendment Additional Advance Date; and (ii) the Fifth Amendment
Additional Advances shall bear interest at the Interest Rate (as defined in the
Agreement, as amended by this Amendment, as in effect immediately prior to the
Fifth Amendment Additional Advance Date).

e) The parties hereto intend that the Fifth Amendment Additional Advances (if
made) shall be remitted to Borrower as a single advance on the Fifth Amendment
Additional Advance Date. Amounts repaid or prepaid in respect of the Fifth
Amendment Additional Advances may not be reborrowed. All payments and
prepayments with respect to the Fifth Amendment Additional Advances shall be
applied as provided in Section 2.4(e) of the Agreement Each Fifth Amendment
Additional Advance Lender’s Fifth Amendment Additional Commitment shall
terminate automatically upon the funding of such Fifth

 

4



--------------------------------------------------------------------------------

Amendment Additional Advance Lender’s respective Fifth Amendment Additional
Advance on the Fifth Amendment Additional Advance Date.

f) Notwithstanding Section 15.1 or any other provision of the Agreement, the
parties authorize and agree that the Loan Parties and the Fifth Amendment
Additional Advance Lenders may further amend and modify the Agreement (as
amended by this Amendment and as otherwise amended or modified from time to
time) and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Loan Parties and the Fifth Amendment Additional
Advance Lenders, to effect the provisions of this Section 2(II).

3. Amendments. Effective as of the Fifth Amendment Effective Date, All Lenders,
the Agent, the Borrower, and each of the Guarantors hereby agree as follows:

a) The following defined terms are added to Schedule 1.1A to the Agreement in
the appropriate alphabetical order:

“Fifth Amendment” means that certain Amendment No. 5 to Third Amended and
Restated Credit and Security Agreement, dated as of the Fifth Amendment
Effective Date, among the Borrower, the Guarantors party thereto, the Fifth
Amendment Effective Date Incremental Lenders party thereto, the other Lenders
party thereto and the Agent.

“Fifth Amendment Additional Advance” and “Fifth Amendment Additional Advances”
shall have the meaning set forth in the Fifth Amendment. For the avoidance of
doubt, the Fifth Amendment Additional Advances are not Subsequent Advances.

“Fifth Amendment Additional Advance Date” shall have the meaning set forth in
the Fifth Amendment.

“Fifth Amendment Additional Advance Lender” shall have the meaning set forth in
the Fifth Amendment.

“Fifth Amendment Additional Advance Request” shall mean a written request in the
form of a Borrowing Certificate for the funding of the Fifth Amendment
Additional Advances.

“Fifth Amendment Additional Commitment” and “Fifth Amendment Additional
Commitments” shall have the meaning set forth in the Fifth Amendment. For the
avoidance of doubt, the Fifth Amendment Additional Commitments are not
Subsequent Advance Commitments.

“Fifth Amendment Additional Warrants Issuance Date” means, following the Fifth
Amendment Additional Advance Date, the date on which Fifth Amendment Warrants
issuable to the Fifth Amendment Additional Advance Lenders exercisable for an
aggregate number of Common Shares (as defined in the Series F Warrant Agreement)
equal to 10% (as of the Fifth Amendment Additional Advance Date) of the
outstanding Common Shares of Parent on a fully diluted basis, assuming the
exercise or conversion (as applicable) of such Warrants and all other
outstanding Convertible Securities (as defined in the Series F Warrant
Agreement) (the amount of such Warrants to be reduced in proportion to the
amount by which the aggregate Fifth Amendment Additional Commitments in effect
as of such date are less than $5,000,000), shall have been issued to the Fifth
Amendment Additional Advance Lenders in accordance with the Series F Warrant
Agreement and Section 6.19 of this Agreement.

“Fifth Amendment Effective Date” shall mean December [11], 2019, subject to the
satisfaction of the conditions to effectiveness set forth in Section [4] of the
Fifth Amendment.

“Fifth Amendment Effective Date Advance Request” shall mean a written request in
the form of a Borrowing Certificate for the funding of the Fifth Amendment
Effective Date Advances.

“Fifth Amendment Effective Date Advance” and “Fifth Amendment Effective Date

 

5



--------------------------------------------------------------------------------

Advances” shall have the meaning set forth in the Fifth Amendment. For the
avoidance of doubt, the Fifth Amendment Effective Date Advances are not
Subsequent Advances.

“Fifth Amendment Effective Date Advance Commitment” and “Fifth Amendment
Effective Date Advance Commitments” shall have the meaning set forth in the
Fifth Amendment. For the avoidance of doubt, the Fifth Amendment Effective Date
Advance Commitments are not Subsequent Advance Commitments.

“Fifth Amendment Effective Date Incremental Lender” and “Fifth Amendment
Effective Date Incremental Lenders” shall have the meaning set forth in the
Fifth Amendment.

“Fifth Amendment Warrant Approvals” shall have the meaning given to such term in
Section 6.19 of this Agreement.

“Fifth Amendment Warrants” means the Warrants (as defined in the Series F
Warrant Agreement) to be issued to the Fifth Amendment Effective Date
Incremental Lenders and, if applicable, to the Fifth Amendment Additional
Advance Lenders, in each case pursuant to Section 2.01(a) of the Series F
Warrant Agreement and Section 6.19 of this Agreement.

“Fifth Amendment Warrants Issuance Date” means the date on which Fifth Amendment
Warrants issuable to the Fifth Amendment Effective Date Incremental Lenders
exercisable for an aggregate number of Common Shares (as defined in the Series F
Warrant Agreement) equal to 10% (as of the Fifth Amendment Effective Date) of
the outstanding Common Shares of Parent on a fully diluted basis, assuming the
exercise or conversion (as applicable) of such Warrants and all other
outstanding Convertible Securities (as defined in the Series F Warrant
Agreement), shall have been issued to the Fifth Amendment Effective Date
Incremental Lenders in accordance with the Series F Warrant Agreement and
Section 6.19 of this Agreement.

“Series F Warrant Agreement” shall have the meaning set forth in the Fifth
Amendment.

b) The following defined terms in Schedule 1.1a to the Agreement are hereby
amended and restated as follows:

“Advances” means, collectively, the Closing Date Subsequent Advance, each other
Subsequent Advance, each Protective Advance, the Fifth Amendment Effective Date
Advances, and the Fifth Amendment Additional Advances (if any).

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Subsequent Advance Commitments, Fifth Amendment Effective Date Advance
Commitments, and Fifth Amendment Additional Commitments (if any); provided,
however, that (x) the Fifth Amendment Effective Date Advance Commitments shall
automatically and irrevocably terminate on the Fifth Amendment Effective Date
after giving effect to the Fifth Amendment Effective Date Advances, and (y) the
Fifth Amendment Additional Commitments (if any) shall automatically and
irrevocably terminate on the Fifth Amendment Additional Advance Date after
giving effect to the Fifth Amendment Additional Advances.

“Maximum Amount” means $35,000,000.00, provided that the Maximum Amount shall be
automatically decreased immediately and without further action by the amount of
any repayment or prepayment of Fifth Amendment Effective Date Advances repaid or
prepaid; provided further that the Maximum Amount shall be automatically
increased by the aggregate amount of the Fifth Amendment Additional Commitments
upon and subject to the occurrence of the Fifth Amendment Additional Advance
Date, and shall be automatically decreased immediately and without further
action by the amount of any repayment or prepayment of Fifth Amendment
Additional Advances repaid or prepaid.

“Obligations” means all loans (including the Subsequent Advances (including the
Closing Date Subsequent Advance) and all other Advances (including the Fifth
Amendment Effective Date

 

6



--------------------------------------------------------------------------------

Advances, the Fifth Amendment Additional Advances (if any), any Protective
Advances and all Overadvance Amounts)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities, obligations (including
indemnification obligations), all Obligations (as defined in the Second Amended
and Restated Agreement), fees (including the fees referenced in Section 2.12
hereof), Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties (and, in regard to the Guarantors, the Guaranteed Obligations and all
other obligations owed by the Guarantors under the Guaranty), and all covenants,
duties and amounts of any other kind and description owing by any Loan Party
pursuant to or evidenced by this Agreement or any of the other Loan Documents
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, liquidated or unliquidated, determined or
undetermined, voluntary or involuntary, due, not due or to become due, sole,
joint, several or joint and several, incurred in the past or now existing or
hereafter arising, however arising, and including all interest not paid when
due, and all other expenses or other amounts that Borrower or any other Loan
Party is required to pay or reimburse pursuant to the Loan Documents or by law
or otherwise in connection with the Loan Documents. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“Subsequent Advance” means any Advances (including the Closing Date Subsequent
Advance) made pursuant to Section 2.1(f) in the maximum aggregate principal
amount, together with all other Subsequent Advances outstanding, not to exceed
an amount equal to the Maximum Amount, minus the Fifth Amendment Effective Date
Advance then outstanding, minus any Fifth Amendment Additional Advances then
outstanding. In regards to each Lender, the Subsequent Advance shall mean such
Lender’s portion of any Subsequent Advance requested by Borrower.

c) Section 2.1(i) of the Agreement is amended and restated in its entirety as
set forth below:

“(i) The Borrower shall be permitted to terminate all of the Subsequent Advance
Commitments, Fifth Amendment Effective Date Advance Commitments (if any), and
Fifth Amendment Additional Commitments (if any) in connection with Borrower
terminating the Credit Facility in accordance with Section 2.9(a)(ii) hereof.”

d) Section 2.4(e) of the Agreement is amended and restated in its entirety as
set forth below:

(e) Application of Payments.

(i) At all times during which an Event of Default is not continuing (unless
otherwise specified herein), all amounts paid by Borrower to the Agent for the
benefit of the Lenders in respect of the Obligations (other than (x) payments
specifically earmarked by Borrower under Section 2.4(c) for application to
certain principal, interest, fees or expenses hereunder, (y) regularly scheduled
interest payments (whether at the Default Rate or otherwise) and (z) payments
required to

 

7



--------------------------------------------------------------------------------

be made pursuant to Section 1(g)(ii), Section 1(g)(iii) and Section (1)(l), in
each case, set forth on Exhibit B attached hereto)), shall be applied in the
following order of priority:

FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;

SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Lenders to the extent reimbursable under the Loan Documents;

THIRD, pro rata to the payment of any other fees then due and payable to the
(applicable) Lenders hereunder or under any other Loan Documents;

FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the (applicable) Lenders hereunder;

FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations, provided that all payments in accordance with this item FIFTH shall
be applied (x) first to the outstanding principal amount of Fifth Amendment
Effective Date Advances until such time as the Fifth Amendment Effective Date
Advances have been paid in full in cash, (y) second to the outstanding principal
amount of Fifth Amendment Additional Advances until such time as the Fifth
Amendment Additional Advances have been paid in full in cash, and (z) third to
the payment of principal on the other Obligations; and

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(e)(i) then due and payable.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above.

(ii) Notwithstanding anything in this Agreement or any other Loan Document which
may be construed to the contrary, subsequent to the occurrence and during the
continuance of an Event of Default, payments and prepayments with respect to the
Obligations (from realization on Collateral or otherwise) shall be applied as
provided in Section 2.4(e)(i) or, with respect to any amounts remaining after
the application of such payments and prepayments as set forth in clause FIRST of
Section 2.4(e)(i), as otherwise determined by the Required Lenders in their sole
discretion; provided, that, notwithstanding anything in this Section 2.4(e)(ii)
to the contrary, all payments to principal shall be applied (x) first to the
outstanding principal amount of Fifth Amendment Effective Date Advances until
such time as the Fifth Amendment Effective Date Advances have been paid in full
in cash, (y) second to the outstanding principal amount of Fifth Amendment
Additional Advances until such time as the Fifth Amendment Additional Advances
have been paid in full in cash, and (z) third to the payment of principal on the
other Obligations in accordance with Section 2.4(e) of the Agreement, and
(ii) upon satisfaction in full of all Obligations in cash, such amount shall be
paid to Borrower or such other Person entitled thereto under applicable law.
Borrower and each other Loan Party hereby irrevocably waives the right to direct
the application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any Proceeds of Collateral.

e) A new Section 6.19 shall be inserted in the Agreement as set forth below:

“6.19. Warrants.

(a) From and after (i) the Fifth Amendment Effective Date and until the Fifth
Amendment Warrants Issuance Date, and (ii) the Fifth Amendment Additional
Advance Date and until the Fifth Amendment Additional Warrants Issuance Date,
the Loan Parties shall, in each case,

 

8



--------------------------------------------------------------------------------

use their best efforts to obtain, as promptly as practicable, all consents,
authorizations, and approvals (including, without limitation, by taking or
causing to be taken all actions, and by filing or causing to be filed all
documents, necessary or appropriate to obtain shareholder approval for the
issuance of the Fifth Amendment Warrants and to comply with Nasdaq Listing Rules
5250(e)(2)(D) and 5635(d)) (collectively, the “Fifth Amendment Warrant
Approvals”) necessary to permit the issuance by Parent to the Fifth Amendment
Effective Date Incremental Lenders or Fifth Amendment Additional Advance
Lenders, as applicable, of Fifth Amendment Warrants sufficient to cause the
Fifth Amendment Warrants Issuance Date or the Fifth Amendment Additional
Warrants Issuance Date, as applicable, to occur.

(b) If at any time from and after the Fifth Amendment Effective Date and prior
to the Fifth Amendment Warrants Issuance Date, (i) all Fifth Amendment Warrant
Approvals have been obtained with respect to all or any portion of the Fifth
Amendment Warrants that would be required to be issued to cause the Fifth
Amendment Warrants Issuance Date to occur, or (ii) the issuance by Parent to the
Fifth Amendment Effective Date Incremental Lenders in accordance with the Series
F Warrant Agreement and this Section 6.19 of all or any portion of such Fifth
Amendment Warrants otherwise is or becomes permitted under all applicable laws,
rules, and regulations (including all applicable Nasdaq Listing Rules), in each
case, Parent shall, as promptly as practicable (and in any event within 3
Business Days) issue such Fifth Amendment Warrants (or portion thereof) to the
Fifth Amendment Effective Date Incremental Lenders, pro rata in accordance with
each such Fifth Amendment Effective Date Incremental Lender’s portion of the
aggregate Fifth Amendment Effective Date Advance Commitments.

(c) If at any time from and after the Fifth Amendment Additional Advance Date
and prior to the Fifth Amendment Additional Warrants Issuance Date, (i) all
Fifth Amendment Warrant Approvals have been obtained with respect to all or any
portion of the Fifth Amendment Warrants that would be required to be issued to
cause the Fifth Amendment Additional Warrants Issuance Date to occur, or
(ii) the issuance by Parent to the Fifth Amendment Additional Advance Lenders in
accordance with the Series F Warrant Agreement and this Section 6.19 of all or
any portion of such Fifth Amendment Warrants otherwise is or becomes permitted
under applicable laws, rules, and regulations (including all applicable Nasdaq
Listing Rules), in each case, Parent shall, as promptly as practicable (and in
any event within 3 Business Days) issue such Fifth Amendment Warrants (or
portion thereof) to the Fifth Amendment Additional Advance Lenders, pro rata in
accordance with each such Fifth Amendment Additional Advance Lender’s portion of
the aggregate Fifth Amendment Additional Commitments.

(d) If the Fifth Amendment Warrants Issuance Date has not occurred by [February
28, 2020] (which date may be extended by the Required Lenders), then upon the
request of any Fifth Amendment Effective Date Incremental Lender, the Loan
Parties shall negotiate in good faith and use their best efforts to provide such
Fifth Amendment Effective Date Incremental Lender with the economic equivalent
of the Fifth Amendment Warrants to which such Fifth Amendment Effective Date
Incremental Lender would be entitled in connection with the occurrence of the
Fifth Amendment Warrants Issuance Date.

(e) If the Fifth Amendment Additional Warrants Issuance Date has not occurred by
the date that is [60] days after the Fifth Amendment Additional Advance Date
(which date may be extended by the Required Lenders), then upon the request of
any Fifth Amendment Additional Advance Lender, the Loan Parties shall negotiate
in good faith and use their best efforts to provide such Fifth Amendment
Additional Advance Lender with the economic equivalent of the Fifth Amendment
Warrants to which such Fifth Amendment Additional Advance Lender would be
entitled in connection with the occurrence of the Fifth Amendment Additional
Warrants Issuance Date.

f) Section 9.2(a) of the Agreement is amended and restated in its entirety as
set forth below:

“(a) fails to perform or observe any covenant or other agreement contained in
any

 

9



--------------------------------------------------------------------------------

of (i) Sections 6.1, 6.2, 6.3 (solely if any Loan Party or any of its
Subsidiaries is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Liens securing the Obligations), 6.5(b), 6.6, 6.7 (solely if any
Loan Party or any of its Subsidiaries refuses to allow the Agent, the Lenders or
their representatives or agents to visit its properties, inspect its assets or
books or records, examine and make copies of its books and records, or discuss
its affairs, finances, and accounts with its officers and employees), 6.8, 6.11,
6.12, 6.13, 6.14, 6.18, or 6.19, (ii) Section 7, or (iii) the Intercreditor
Agreement;”

g) Section 7.14 of the Agreement is amended and restated in its entirety as set
forth below:

“Section 7.14 Limitation on Issuance of Stock. Except for the issuance or sale
of common stock or Permitted Preferred Stock by the Borrower (and the issuance
of common stock of Parent in connection with (i) any conversion of Convertible
Notes or warrants into such common stock, or (ii) the exercise of warrants,
stock options, awards under equity incentive plans or similar securities or
agreements), issue or sell or enter into any agreement or arrangement for the
issuance and sale of any Stock of Borrower or a Subsidiary of Borrower other
than to a Loan Party or, in the case of Stock of an Excluded Subsidiary, to any
other Excluded Subsidiary.”

4. Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment and the obligation of the Fifth Amendment Effective Date
Incremental Lenders to make the Fifth Amendment Effective Date Advances
hereunder, are subject to the fulfillment, to the satisfaction of, or waiver by
the Agent (at the direction of the Required Lenders) and All Lenders or Required
Lenders, as the case may be (or such lesser percentage of Lenders set forth
below) of each of the following:

a) the Agent shall have received this Amendment, duly executed by the Borrower,
the Guarantors, All Lenders and the Agent;

b) the Agent shall have received a Fifth Amendment Effective Date Advance
Request no later than 11:00 a.m. (New York City time) one Business Day prior to
the requested date of the borrowing of the Fifth Amendment Effective Date
Advances;

c) the Agent shall have received evidence from Borrower that the execution,
delivery and performance of this Amendment by the Borrower and the Guarantors
has been duly authorized by all necessary corporate action, including without
limitation the approval of the Board of Directors of the Borrower and the
Guarantors;

d) the Borrower shall have obtained the necessary consents under the Term
Documents and the Convertible Notes Documents to effect this Amendment, in the
form attached as Exhibit A and Exhibit B hereto, duly executed and delivered by
the parties thereto;

e) the Borrower shall have obtained the necessary amendments under the Existing
Intercreditor Agreement and the New Intercreditor Agreement each in form
attached as Exhibit A and Exhibit B hereto, duly executed and delivered by the
Borrower, the Agent, the Term Loan Agent, the Convertible Notes Trustee and
requisite lenders or holders under the Agreement, the Term Loan Agreement and
the Convertible Notes Indenture, as applicable;

f) Parent shall have entered into that certain Warrant Agreement, dated as of
the date hereof, between Parent and Continental Stock Transfer & Trust Company
as Warrant Agent (the “Series F Warrant Agreement”), and the Series F Warrant
Agreement shall be in full force and effect;

g) pursuant to and in accordance with the Warrant Agreement, Parent shall have
issued to each Fifth Amendment Effective Date Incremental Lender its pro rata
share (based on such Fifth Amendment Effective Date Incremental Lender’s Fifth
Amendment Effective Date Advance

 

10



--------------------------------------------------------------------------------

Commitments as a portion of the aggregate Fifth Amendment Effective Date Advance
Commitments) of Warrants (as defined in the Series F Warrant Agreement)
exercisable, subject to the terms and conditions of the Series F Warrant
Agreement, for Common Shares (as defined in the Series F Warrant Agreement)
constituting at least 9.99% of the issued and outstanding Common Shares (as
defined in the Series F Warrant Agreement) of Parent (excluding, for the
avoidance of doubt, Convertible Securities to the extent not exercised or
converted into Common Shares). It being agreed that such warrants shall be
delivered directly by Parent to each Fifth Amendment Effective Date Incremental
Lender and the Agent may assume each Fifth Amendment Effective Date Incremental
Lender has received such Warrants unless it has received written notice to the
contrary from such Fifth Amendment Effective Date Incremental Lender;

h) unless waived by the Fifth Amendment Effective Date Incremental Lenders, the
representations and warranties of Borrower and each other Loan Party or its
Subsidiaries contained in the Agreement and in the other Loan Documents shall be
true and correct in all material respects (except as affected or impacted by the
Ongoing Material Events and except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of the Fifth
Amendment Effective Date (before and after giving effect to making the Fifth
Amendment Effective Date Advances), as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall
continue to be true and correct as of such earlier date);

i) the Forbearance Agreement dated as of September 23, 2019, among the Borrower,
the Guarantors, and the Forbearing Lenders (as defined therein) (the
“Forbearance Agreement”) shall be in full force and effect, and no Termination
Event (as defined therein) shall have occurred thereunder (it being agreed that
the Agent may assume the Forbearance Agreement is in full force and effect
unless it has received written notice to the contrary from the Supermajority
Lenders);

j) no Default or Event of Default (other than the Existing Defaults (as defined
in the Forbearance Agreement) and the Potential Defaults (as defined in the
Forbearance Agreement)) shall have occurred and be continuing on the date of
such Fifth Amendment Effective Date Advance, nor shall either result from the
making thereof;

k) after giving effect to the making of the Fifth Amendment Effective Date
Advances, the aggregate amount of all outstanding Advances under the Agreement
(excluding any Protective Advances) shall not exceed the Maximum Amount;

l) the Agent and the Lenders shall have received a legal opinion from counsel to
the Borrower in form and substance satisfactory to the Required Lenders;

m) the Agent and the Lenders shall have received an officer’s certificate from
an Authorized Person of Borrower, in form and substance reasonably satisfactory
to the Required Lenders affirming that the conditions precedent (h), (j) and
(k) in Section4 of this Amendment have been satisfied; and

n) the Borrower shall have paid all costs and expenses of the Agent and Lenders
(i) incurred by or on behalf of the Agent or Lenders (including reasonable
attorneys’ fees and expenses) arising under or in connection with the
preparation, execution and delivery of this Amendment, and (ii) invoiced and
outstanding on the date hereof.

For purposes of determining compliance with the conditions specified in this
Amendment each Lender shall be deemed to have consented to, approved or accepted
or to be satisfied with each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Amendment shall have received written notice from such Lender prior to the date
on which the Fifth Amendment Effective Date

 

11



--------------------------------------------------------------------------------

Advance is required to be made specifying its objection thereto and such Lender,
if applicable, shall not have made available to the Agent such Lender’s ratable
portion of such Fifth Amendment Effective Date Advance. For purposes of this
Amendment, “Ongoing Material Events” means (i) all of the Existing Defaults as
defined in the Forbearance Agreement, (ii) all of the Potential Defaults as
defined in the Forbearance Agreement, (iii) all activities related to completing
the pending full restatement of the audited financial statements of the Parent
and its subsidiaries in compliance with GAAP and SEC rules and regulations, and
(iv) any activities and matters related to the Existing Defaults and Potential
Defaults being undertaken or overseen by the Special Committee of the Parent’s
Board of Directors.

5. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section. The Borrower
confirms that this Amendment is permitted under the Agreement and is not
prohibited by the terms of the Existing Intercreditor Agreement or the New
Intercreditor Agreement (after giving effect to the amendments attached hereto
as Exhibit A and Exhibit B, respectively) or the Junior Documents (as defined in
the Existing Intercreditor Agreement and the New Intercreditor Agreement).

6. Forbearance. The Borrower and the Guarantors acknowledge the continued
existence of the Existing Defaults. The Borrower and the Guarantors further
acknowledge and agree that the Lenders are not in any way agreeing to waive such
Existing Defaults as a result of this Amendment or the performance by the
parties of their respective obligations hereunder. All of the Secured Parties’
rights and remedies under the Agreement, the Forbearance Agreement and the other
Loan Documents are expressly reserved.

7. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority (other than the Fifth Amendment
Warrant Approvals), and this Amendment and the Agreement (as amended hereby)
will constitute the valid and binding obligations of the Loan Parties, as
applicable, enforceable in accordance with their terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance, ERISA or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law).

8. Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

10. Direction; Indemnity; Expenses. Each of the Lenders party hereto (which
collectively constitute All Lenders) hereby (i) authorizes and directs the Agent
to execute and deliver this Amendment, the Amendment to the Existing
Intercreditor Agreement, in substantially the form attached hereto as Exhibit A,
the Amendment to the New Intercreditor Agreement, in substantially the form
attached hereto as Exhibit B, and any documents requested by the Borrower or the
Lenders making Fifth Amendment Additional Advances and to perform its duties
hereunder and thereunder on behalf of the Secured Parties, and (ii) acknowledges
and agrees that the foregoing directed action constitutes a direction from the
Lenders under Article 17 of the Agreement, including, without limitation,
Section 17.1 and Section 17.3 of the Agreement.

 

12



--------------------------------------------------------------------------------

The Borrower, the Guarantors party hereto and the Lenders party hereto expressly
agree and confirm that the Agent’s right to indemnification, as set forth in
Sections 11.3 and 17.5 of the Agreement shall apply with respect to any and all
losses, claims, liabilities costs and expenses that the Agent suffers, incurs or
is threatened with relating to actions taken or omitted by the Agent (in
accordance with the Agreement) in connection with this Amendment and any other
documents contemplated hereby. The Borrower hereby agrees to pay on demand all
costs and expenses in accordance with Section 19.9 of the Agreement, in each
case, incurred in connection with the preparation, negotiation and execution of
this Amendment and all related documents.

11. Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

12. Guarantors Consent and Acknowledgement. The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Amendment, and
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction that may
be contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair the Guarantors’ liabilities and obligations to Agent and/or
Lenders under the Loan Documents (including without limitation the Guaranteed
Obligations). Each of the Guarantors acknowledges and agrees that (i) the
Guaranty to which such Guarantor is a party remains in full force and effect and
is fully enforceable against such Guarantor in accordance with its terms and
(ii) it has no offsets, claims or defenses to or in connection with the
Guaranteed Obligations, all of such offsets, claims and/or defenses are hereby
waived.

13. Lenders Consent and Acknowledgement. Each of the Lenders party hereto
consents to (i) the Borrower incurring the Fifth Amendment Effective Date
Advance Commitments and the Fifth Amendment Effective Date Advances on the Fifth
Amendment Effective Date, (ii) the Fifth Amendment Effective Date Incremental
Lenders issuing the additional Fifth Amendment Effective Date Advance
Commitments and providing the Fifth Amendment Effective Date Advances to the
Borrower on the Fifth Amendment Effective Date, (iii) the amendments to the
Agreement set forth in this Amendment, (iv) the Borrower incurring the Fifth
Amendment Additional Commitments and the Fifth Amendment Additional Advances (if
any) upon the effectiveness of the Fifth Amendment Additional Advance Date (if
any); (v) the Fifth Amendment Additional Advance Lenders providing the Fifth
Amendment Additional Advances (if any) to the Borrower upon the occurrence of
the Fifth Amendment Additional Advance Date (if any); and (vi) the amendments to
the Existing Intercreditor Agreement and the New Intercreditor Agreement, as set
forth in the amendments attached hereto as Exhibit A and Exhibit B,
respectively.

14. Reaffirmation. In each case, except as modified by this Amendment, each of
the Loan Parties hereby (i) acknowledges and agrees that all of its pledges,
grants of securities interests and Liens and other obligations under the
Agreement and the other Loan Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms (x) each
Lien granted by it to the Agent for the benefit of the Secured Parties, and
(y) the guarantees (including the Guaranty) made by it pursuant to the
Agreement, and (iii) acknowledges and agrees that the grants of security
interests and Liens by and the guarantees of the Guarantors contained in the
Agreement and the other Loan Documents are, and shall remain, in full force and
effect on and after the Fifth Amendment Effective Date. Except as specifically
modified herein, the Loan Documents and the Obligations are in all respects
ratified and confirmed (mutatis mutandis) and shall remain in full force and
effect in accordance with their terms.

15. Release. The Borrower and the Loan Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Agent, the Lenders
party hereto and their respective Lender-Related Parties (collectively, the
“Released Parties”) from and against any and all manner of actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims
(including, without limitation, crossclaims, counterclaims and rights of set-off
and recoupment) and demands whatsoever, whether known or unknown, whether
asserted or unasserted, in contract, tort, law or equity which any Releasing
Party may have against any of the Released Parties by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring on or prior to the date hereof that relate to the Agreement, the other
Loan Documents, this Amendment or the transactions contemplated thereby or
hereby (except to the extent arising from the willful misconduct or gross
negligence of any Released Parties), including but not limited to

 

13



--------------------------------------------------------------------------------

any such claim or defense to the extent that it relates to (a) any covenants,
agreements, duties or obligations set forth in the Loan Documents or (b) any
actions or omissions of any of the Released Parties in connection with the
initiation or continuing exercise of any right or remedy contained in the Loan
Documents or at law or in equity with respect to the Loan Documents.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Interim Chief Executive Officer GUARANTORS:
SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer SAEXPLORATION SUB, INC.
By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Interim Chief Executive Officer NES, LLC By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Interim Chief Executive Officer SAEXPLORATION
SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Interim Chief Executive Officer

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent By:  

/s/ James Buccola

Name: James Buccola Title: Head of Fixed Income

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO WHITEBOX MULTI-STRATEGY PARTNERS, L.P.
By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO WHITEBOX CREDIT PARTNERS, L.P. By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS:

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

BLUEMOUNTAIN KICKING HORSE FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING L.P. By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: JOHN PECORA By:  

/s/ John Pecora

 

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: HIGHBRIDGE MSF INTERNATIONAL LTD.

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:  

/s/ Jason Hempel

Name: Jason Hempel Title: Managing Director

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:  

/s/ Jason Hempel

Name: Jason Hempel Title: Managing Director

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: AMZAK CAPITAL MANAGEMENT, LLC By:  

/s/ Samuel Barker

Name: Samuel Barker Title: Senior Fixed Income Analyst

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: JEFF HASTINGS By:  

/s/ Jeff Hastings

Name: Title:

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: DUPONT PENSION TRUST By:  

/s/ Kris Kowal

Name: Kris Kowal Title: Managing Director

 

[Signature Page to Amendment No. 5 to Third Amended and Restated Credit and
Security Agreement]